                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

CHRIS CASTEEL d/b/a/ JMC FIREARMS,
JMC FIREARMS, LLC

       Petitioners,
v.
                                             No. 18-1198-STA
STEVEN A. KOLB,
Director, Industry Operations,
Bureau of Alcohol, Tobacco
Firearms and Explosives

       Respondent.


                   REPORT OF PARTIES’ PLANNING CONFERENCE
                      ON DISCOVERY AND OTHER MATTERS


1.     Scheduling Conference

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held telephonically, and

was attended by:

       a.      Michael J. Stengel, Counsel for Petitioners

       b.      David Brackstone, Assistant United States Attorney, Counsel for Respondent

2.     Pre-Discovery Disclosure

       The parties are to exchange the information required by Federal Rule of Civil Procedure

26(a)(1) on or before September 25, 2019.

3.     Discovery Plan

       The parties are in potential disagreement as to whether discovery would be appropriate or

permitted. Respondent would suggest that, as this matter is an administrative review, the relevant
materials are limited to those contained in the administrative record. However, in the event

discovery is to be permitted, the parties agree as follows:

Interrogatories

       The maximum number of interrogatories to be propounded by each party and the deadline

for responding to interrogatories shall be governed by Fed. R. Civ. P. 33.

Requests for Admission

       The amount and timing of requests for admissions shall be governed by Fed. R. Civ. P. 36.

Depositions

        The parties stipulate and propose that each side will be limited to ten (10) depositions

unless additional depositions are authorized by the Court after a showing of good cause.

Deposition length shall be governed by Federal Rule of Civil Procedure 30(d).

Supplementations

       Supplementations under Federal Rule of Civil Procedure 26(e) are due in a timely manner,

if the party learns that in some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise been made known to

the other parties during the discovery process or in writing, but not later than January 17, 2020.

4.     Other Items

Dispositive Motions

       All potentially dispositive motions should be filed by February 28, 2020 if discovery is

permitted. Otherwise, the dispositive motions deadline shall be December 9, 2019.

Settlement

       The parties do not believe ADR would be helpful or appropriate in light of the nature of

the case (i.e. a challenge to an agency decision with no claim for damages). Should the Court not




                                                 2
relieve the parties from their ADR obligations, the parties would request a judicial settlement

conference in lieu of traditional mediation.

Final Lists of Witnesses/Exhibits and Objections

        Final lists of witnesses and exhibits under Federal Rule of Civil Procedure 26(e)(3) should

be due from Plaintiff and Defendant at least 30 days before trial.

        Parties should have up to 14 days after service of final lists of witnesses and exhibits to list

objections under Federal Rule of Civil Procedure 26(e)(3).

Trial

        The case should be ready for trial by a jury, and at this time is expected to take

approximately two (2) days.

Electronically Stored Information

        As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek

discovery of electronically stored information ("e-discovery") and have agreed that e-discovery

may not be appropriate in this case. However, in the event the need for e-discovery arises, the

parties will comply with the default standards described in Local Rule 26.1(e) until the court

approves the parties’ e-discovery plan.

        The parties do not consent to trial before the Magistrate Judge.

                                                       Respectfully submitted,

                                                       D. MICHAEL DUNAVANT
                                                       UNITED STATES ATTORNEY

                                                       By: /s/ David Brackstone
                                                       David Brackstone (TN #27989)
                                                       Assistant United States Attorney
                                                       167 North Main, Suite 800
                                                       Memphis, TN 38103
                                                       901-544-4231
                                                       david.brackstone@usdoj.gov



                                                   3
                                                   /s/ Michael J. Stengel
                                                   Michael J. Stengel (TN #12260)
                                                   619 South Cooper St.
                                                   Memphis, TN 38104
                                                   901-527-3535
                                                   mstengel@mjspc.com


                               CERTIFICATE OF SERVICE

       I, David Brackstone, certify that a true and correct copy of the foregoing was served via
the court’s ECF/PACER system on counsel for Petitioner, this 6th day of September, 2019.

                                                   /s/ David Brackstone
                                                   Assistant United States Attorney




                                               4
